DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/11/2022, 06/27/2022 and 08/26/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant, on pages 6-7 of the remark, argues that in Wang et al., the openings of a structure (e.g., a room) are6 MEl 41190187v.1determined using a ranging sensor and autofocus features of a camera (see 1 40, 41), and are not determined by "capturing at least two points corresponding to the one or more openings when the mobile device is positioned on or next to ends of the opening" as required by amended independent Claims 1 and 11.  However, the Examiner respectfully disagree.
Reference discloses using a range sensor to determine the width of the door 125. The width of the door 125 is understood as the distance between two end points of the door 125. In other words, when the range sensor determines the width of the door 125, it inherently identifies the two end-points to calculate the width of the door or the distance from one end of the door to the second end of the door.   Therefore, the range sensor determines the width of the door 125 by capturing one side of the door 125 and other side of the door 125.  For the reasons above, the Examiner contends that the combination of references shows all limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 11-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. 8868375) in view Wang et al. (U.S. 20210076162).
For claim 1, Christian discloses a system for generating a floor plan using a mobile device, comprising: a memory; and a processor in communication with the memory, the processor:
capturing a plurality of walls in a room using one or more sensors of the mobile device, wherein, for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall; and generating a floor plan based on the plurality of walls (at least Col. 3, lines 4-16, and Col. 3, line 50 to Col. 5, line 5.   A floor plan of a room can be created from motion sensor data recorded by a mobile device (such as a smart phone, for example, an iPhone or iPod Touch available from Apple Computer Corporation of Cupertino, Calif.) as the mobile device is touched against each of the room's walls. The motion of the mobile device is reconstructed based on the motion sensor data using a technique called inertial navigation. The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.)  However, Christian does not disclose capturing one or more openings in the room using the one or more sensors of the mobile device by capturing at least two points corresponding to the one or more openings when the mobile device is positioned on or next to ends of the opening; and  generating a floor plan based on the one or more openings.
In the same field of endeavor, Wang et al. disclose capturing one or more openings in the room using the one or more sensors of the mobile device by capturing at least two points corresponding to the one or more openings when the mobile device is positioned on or next to ends of the opening; and generating a floor plan based on the plurality of walls and the one or more openings (at least [0040]-[0041].  The first communication device 110 is equipped with a ranging sensor, the width of the door 125 may be sensed via the ranging sensor as the reference width.  The reference width of the door 125 may be used as the reference size of the first reference object for adjusting the representation 300 of the spatial division of the environment 100.   Furthermore, the user 105 at one side of a door frame of the door 125 may use the camera of the first communication device 110 to take a picture for a certain location at the other side of the door frame. When the camera performs autofocus, the distance sensed by the ranging sensor may be obtained as the reference width of the door 125.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Christian as taught by Wang et al. for purpose of adjusting the representation 300 of the spatial division of the environment 100.
For claim 2, the combination of Christian and Wang et al. disclose the system of Claim 1.  Furthermore, Christian discloses wherein the processor captures a wall by capturing a first point on the wall and a second point on the wall, and defines a first line between the first point and the second point (at least Col. 3, lines 4-16, and Col. 3, line 50 to Col. 5, line 5.   A floor plan of a room can be created from motion sensor data recorded by a mobile device (such as a smart phone, for example, an iPhone or iPod Touch available from Apple Computer Corporation of Cupertino, Calif.) as the mobile device is touched against each of the room's walls. The motion of the mobile device is reconstructed based on the motion sensor data using a technique called inertial navigation. The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.)  
For claim 4, the combination of Christian and Wang et al. disclose the system of Claim 2.  Furthermore, Christian discloses wherein the processor tracks a movement of a user to determine a location of the second point relative to the first point (at least Col. 3, lines 4-16, and Col. 3, line 50 to Col. 5, line 5.   A floor plan of a room can be created from motion sensor data recorded by a mobile device (such as a smart phone, for example, an iPhone or iPod Touch available from Apple Computer Corporation of Cupertino, Calif.) as the mobile device is touched against each of the room's walls. The motion of the mobile device is reconstructed based on the motion sensor data using a technique called inertial navigation. The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.)  
For claim 5, the combination of Christian and Wang et al. disclose the system of Claim 2.  Furthermore, Christian discloses wherein the processor determines a corner by calculating intersecting points of the first line and a second line (at least Col. 3, lines 4-16.  The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.)  
For claim 6, the combination of Christian and Wang et al. disclose the system of Claim 1.  Furthermore, Wang et al. disclose wherein the one or more openings comprises at least one of a doorway, a window, or a closet (at least [0040]-[0041].  The first communication device 110 is equipped with a ranging sensor, the width of the door 125 may be sensed via the ranging sensor as the reference width.  The reference width of the door 125 may be used as the reference size of the first reference object for adjusting the representation 300 of the spatial division of the environment 100.)
For claim 9, the combination of Christian and Sankar et al. disclose the system of Claim 1.  Furthermore, Christian discloses wherein the processor determines whether more walls need to be captured by comparing an amount of walls captured to a predetermined threshold (at least Fig. Col. 5, lines 45-64.   The boundary 255 is a collection of walls 256a-256h that meet at corners.) 
For claims 11-12, the claims have features similar to claims 1-2 respectively.  Therefore, the claims are also rejected for the same reason in claims 1-2. 
For claims 14-16, the claims have features similar to claims 4-6 respectively.  Therefore, the claims are also rejected for the same reason in claims 4-6. 
For claim 19, the claim has features similar to claim 9.  Therefore, the claim is also rejected for the same reason in claim 9.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. 8868375) in view Wang et al. (U.S. 20210076162) and further in view of STARNS et al. (U.S. 20150153172). 
For claim 3, the combination of Christian and Wang et al. do not disclose the system of Claim 2, wherein the first point and the second point are at least six inches apart from one another.
	In the same field of endeavor, STARNS et al. disclose wherein the first point and the second point are at least six inches apart from one another (at least [0051].   The dimension of the physical space is determined from a scaling factor. The scaling factor may include multiple components such as, for example, separate values for each dimension if the physical space is a square or more dimensions for irregular spaces. For example, if a user is photographing a physical space that is 20 feet by 20 feet, the user may choose to set a scaling factor such that one inch of the virtual canvas represents five feet of the physical space.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Christian as taught by STARNS et al. for purpose of creating an interactive presentation of an indoor space.
	For claim 13, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reason in claim 3.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. 8868375) in view Wang et al. (U.S. 20210076162) and further in view of Sankar et al. (U.S. 20140320661).
For claim 7, the combination of Christian and Wang et al. do not disclose the system of claim 1, wherein the processor generates a prompt that is displayed on the mobile device to inquire whether further rooms need to be captured.
In the same field of endeavor, Sankar et al. disclose the processor generates a prompt that is displayed on the mobile device to inquire whether further rooms need to be captured (at least [0030] and [0049]. If there are more rooms for which to capture a video, then the component continues at block 403, else the component completes.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Christian as taught by Sankar et al. for purpose of collecting the video of each room.
For claim 17, the claim has features similar to claim 7.  Therefore, the claim is also rejected for the same reason in claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. 8868375) in view Wang et al. (U.S. 20210076162) and further in view of Lorenzo (U.S. 20180286098).
For claim 8, the combination of Christian and Wang et al. do not disclose the system of claim 1, wherein the processor displays an overhead view on the mobile device while capturing the plurality of walls in the room and the one or more openings in the room.
In the same field of endeavor, Lorenzo discloses the system of claim 1, wherein the processor displays an overhead view on the mobile device while capturing the plurality of walls in the room and the one or more openings in the room (at least [0041].  A floor plan 704 is a two dimensional representation of a building location 104, viewed from an overhead perspective. The floor plan 704 displays walls, windows, doors, stairs, and structural features such as columns.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Christian as taught by Lorenzo for purpose of displaying the annotation on the mobile device live camera image.
For claim 18, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reason in claim 8.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. 8868375) in view Wang et al. (U.S. 20210076162) and further in view of Motonaga et al. (U.S. 10445438).
For claim 10, the combination of Christian and Wang et al. do not disclose the system of claim 1, wherein the processor determines whether more openings need to be captured by comparing an amount of openings captured to a predetermined threshold.
In the same field of endeavor, Motonaga et al. disclose the processor determines whether more openings need to be captured by comparing an amount of openings captured to a predetermined threshold (at least col. 6, lines 46-67.  The accuracy of the spaces and their respective locations is based on the technique of measuring, for one door in each room, door placement from both sides of the wall containing the door.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Christian as taught by Motonaga et al. for purpose of providing accuracy location of the spaces within the floor.
For claim 20, the claim has features similar to claim 10.  Therefore, the claim is also rejected for the same reason in claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/29/2022